DISMISS and Opinion Filed April 22, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-12-00594-CV

               AMINAH N. MOMIN AND ALL OTHER OCCUPANTS OF
              714 LONE RIDGE WAY, MURPHY, TEXAS 75094, Appellants
                                     V.
                   U.S. BANK NATIONAL ASSOCIATION, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
                           Trial Court Cause No. 003-00771-2012

                               MEMORANDUM OPINION
                            Before Justices Francis, Lang, and Evans
                                    Opinion by Justice Lang
       By letter dated January 29, 2013, the Court informed appellants that their brief was

overdue. We instructed appellants to file their brief along with an extension motion within ten

days and cautioned them that failure to do so would result in dismissal of the appeal.

       As of today’s date, appellants have not filed their brief. Accordingly, we dismiss the

appeal. See TEX. R. APP. P. 38.8(a)(1) & 42.3(c).




                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
120594F.P05                                         JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

AMINAH N. MOMIN AND ALL OTHER                      On Appeal from the County Court at Law
OCCUPANTS OF 714 LONE RIDGE                        No. 3, Collin County, Texas
WAY, MURPHY, TEXAS 75094,                          Trial Court Cause No. 003-00771-2012.
Appellants                                         Opinion delivered by Justice Lang. Justices
                                                   Francis and Evans, participating.
No. 05-12-00594-CV         V.

U.S. BANK NATIONAL ASSOCIATION,
Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee, U.S. BANK NATIONAL ASSOCIATION, recover its
costs of this appeal from appellants, AMINAH N. MOMIN AND ALL OTHER OCCUPANTS
OF 714 LONE RIDGE WAY, MURPHY, TEXAS 75094.


Judgment entered this 22nd day of April, 2013.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE




                                             –2–